Warner, Chief Justice.
This case came before the court below on a writ of certiorari from the county court of Newton county, to reverse the judgment of that court finding the plaintiff in certiorari guilty of “ keeping open a tippling house on the Sabbath day,” the defendant having waived a trial by a jury. After considering the petition for oertiorwri, and the answer of the county judge thereto, the court overruled the same, and affirmed the judgment of the county court. Whereupon the plaintiff in certiora/ri excepted.
The grounds upon which the court overruled the certi*765o rari and affirmed tlie judgment of the county court do not appear. It may have been on the ground that the certiorari was improvident^ granted for the want of the proper affidavit, as required by the 302d section of the Code, which provides “ that no writ of certiorari shall be granted in a criminal case, unless the accused shall have first filed his affidavit setting forth that he has not had a fair trial, and that he has been wrongly and illegally convicted.” There is no such affidavit of the accused to be found in the record. From the facts, as disclosed in the record before us, it would have been eminently proper that the accused should have made the affidavit required by the statute before further troubling the courts with his case ; and his having failed to do so was a good ground for affirming the judgment of the county court.
Let the judgment of the court below be affirmed.